DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 are pending, of which Claims 5 and 6 are withdrawn from consideration as directed to a non-unelected invention.  Claims 1, 2, 3, 4, 7 and 8 are currently under consideration for patentability under 37 CFR 1.104. 

Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive.  Without providing argument for consideration, Applicant asserts the art of record does not teach or suggest “progress information being displayed side by side with a three-dimensional model image to thereby enable existence of an unobserved area, that is not able to be visually confirmed on the three-dimensional model image due to the unobserved area being positioned on the back side of the three-dimensional model image, to be presented to a user” such that it does not teach or suggest “associate the progress information with the three-dimensional model image, to present the three-dimensional model image including an observed area and an unobserved area of the subject and a progress information display portion that displays the progress information such that the three-dimensional model image and the progress information display portion are presented side by side, to thereby enable existence of the unobserved area to be presented to a user by the progress information display portion, Coffey was cited for teaching this limitation and Coffey teaches displaying information side by side at least in paragraph [0072] as noted in the Non-Final Rejection dated 09/01/2021 as well as herein.  Since the generation of the information is taught by Fujita, the display of the information is obvious in view of the reference broadly teaching the display of information and specifically a side by side configuration of information; that Coffey uses a spreadsheet as an example of information that may be displayed side by side of model image data is of no consequence since the side by side configuration is taught.  The remainder of the claim limitation beginning with “thereby” is intended use and is given little patentable weight. For at least these reasons, the arguments are not persuasive and the claim amendments do not overcome the outstanding obviousness rejection.

Claim Interpretation
The limitation “to thereby enable existence of the unobserved area to be presented to a user by the progress information display portion, the existence of the unobserved area not being able to be visually confirmed on the three-dimensional model image due to the unobserved area being positioned on a back side of the three-dimensional model image” is considered intended use functional language capable of being performed by any processor that displays information and is given little patentable weight.
The limitation “enabling a progress state of observation by the endoscope to be visually confirmed as a ratio” is considered intended use and is given little patentable weight.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 3, 4, 7 and 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner does not find support for the negative limitation “the existence of the unobserved area not being able to be visually confirmed on the three-dimensional model image due to the unobserved area being positioned on a back side of the three-dimensional model image.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP6128796B2 to Fujita et al. (Examiner is using US PG PUB 2015/0223670 hereinafter “Fujita” as the English translation of JP6128796B2 for the rejection herein) in view of Coffey et al. (US PG PUB 2015/0049081; hereinafter “Coffey”).
As to Claim 1, Fujita discloses an endoscope apparatus comprising: 
an endoscope (e.g., soft endoscope, Fig. 2A) configured to acquire an image of an inside of a subject (e.g., paragraph [0058] “Light entering into the image acquisition opening 34 is received by the image acquisition section 32 that performs image acquisition”); and 
a processor comprising hardware (e.g., controller 66, Fig. 1B, paragraph [0071]); wherein the processor is configured to: 
(e.g., paragraph [0065], [0066], whereby paragraph [0134] makes clear the two-dimensional images can be three-dimensional; “…the inserting state display 642 is not limited to such a display as in the two-dimensional views 6421 and 6422 … a display may be carried out in a three-dimensional view 6423 as shown in FIG. 15”); 
generate a three-dimensional model image based on the generated three-dimensional model data (e.g., paragraph [0134]; “…the inserting state display 642 is not limited to such a display as in the two-dimensional views 6421 and 6422 … a display may be carried out in a three-dimensional view 6423 as shown in FIG. 15”; whereby the image in Fig. 15 is a 3D model image created from the model data);
generate progress information (e.g., markings 646, paragraph [0097]) enabling a progress state of observation by the endoscope to be visually confirmed as a ratio (e.g., paragraph [00105], “when the operator of the soft endoscope device that is the inserting tool 3 controls the control section 66, it is possible to securely display and output the only calculation results that are required for the operator (the current position, the observed position, an affected position, a position required to be extracted, etc.).”  Since the markings are able to be visualized and counted, the ratio of what areas have been observed and what areas have been only partially observed and what areas are unobserved are easily tabulated and understood. Examiner notes paragraphs [0005] and [0006] of Applicant’s disclosure acknowledge it is known to mark the observation status of a target area with visual markers and “using such endoscopic observation support techniques, it is possible to visually determine approximate positions of and an approximate number of unobserved areas, which is useful for preventing oversight.”) on an observation target (e.g., insertion subject, “when the insertion subject 2 is a human organ, the information may be constituted by presuming a physical constitution” paragraph [0075]) based on the three-dimensional model data (e.g., paragraphs [0098] – [0100].  Examiner also notes Applicant acknowledges at paragraph [0003] “presenting an unobserved area to a surgeon on the generated three-dimensional model image is known.”).
Fujita discloses determining an observed area and an unobserved area of the subject and a displaying progress information at least at paragraph [0104] and [0114] and [0118].  However, Fujita does not appear to disclose details of displaying such information associated with a 3D model such that Fujita does not appear to specifically disclose the processor is configured to associate the progress information with the three-dimensional model image, to present the three-dimensional model image including an observed area and an unobserved area of the subject and a progress information display portion that displays the progress information such that the three-dimensional model image and the progress information display portion are presented side by side, to thereby enable existence of the unobserved area to be presented to a user by the progress information display portion, the existence of the unobserved area not being able to be visually confirmed on the three-dimensional model image due to the unobserved area being positioned on a back side of the three-dimensional model image.
(paragraph [0004]).  The same paragraph of Coffey goes on to discuss that models of such anatomical items may be obtained from medical imaging of an actual subject, such as by obtaining digital data generated by magnetic resonance imaging (MRI) machines and computer tomography (CT) machines. Such data may be represented by a number of two-dimensional images at different layers of the item, as the imaging equipment scanned layer-by-layer through the item. The systems generates a 3D mesh of lines or points that substantially reflect the dimensions of the anatomical item. The systems may then generate a 3D model from the mesh (e.g., paragraph [0004]).  Coffey also teaches producing images that can be colored for more ready interpretation (paragraph [0009]) and further that users may interact with the models of the anatomical items in various manners including zooming in and out and rotating a model so that they appear to view it from different angles and different distances (paragraph [0025]).  Coffey also broadly teaches the display of information of various types in a multitude of ways, including responsive to a user selection, concurrently with other information, adjacent on a display screen and as a separate display e.g., data on a spreadsheet (e.g., paragraph [0062], [0064], [0066], [0068], [0083]). 
Accordingly, Coffey teaches associate the progress information with the three-dimensional model image, (e.g., paragraph [0036] teaching additional information is applied to the 3D model for visualization by the user such that the model image incorporates the additional information in the display thereof, see also e.g., paragraph [0061], paragraph [0090] describing how different information is color coded and added to the model image for visualization of that information on the model of the organ for assistance with comprehensive understanding of the state of the organ) to present the three-dimensional model image including an observed area and an unobserved area of the subject and a progress information display portion that displays the progress information such that the three-dimensional model image and the progress information display portion are presented side by side, to thereby enable existence of the unobserved area to be presented to a user by the progress information display portion, the existence of the unobserved area not being able to be visually confirmed on the three- dimensional model image due to the unobserved area being positioned on a back side of the three-dimensional model image (e.g., paragraph [0072] describing displaying the model image and additional information (a spreadsheet) side by side).
The remainder of the claim limitation is met since, as noted above, Fujita discloses the additional information is progress information identifying which areas have been observed and which areas still need to be observed (as outlined in Applicant’s disclosure with respect to the progress information) and Coffey broadly discloses displaying a multitude of types of information incorporated with and alongside the 3D model image such that Coffey is capable of adding the progress information of Fujita to the 3D model image and is motivated to do so since Coffey teaches annotating the 3D model with additional information for visualization thereof as well as displaying information separately and concurrently with the annotated 3D model image.  Further, as also noted above, the limitation “to thereby enable existence of the unobserved area to be presented to a user by the progress information display portion, the existence of Fujita tracks the observed and unobserved area, see e.g., paragraph [ 0104].
It would have been prima facie obvious to one having ordinary skill in the art to provide the capabilities of the computer-implemented medical visualization system for manipulating and visualizing organs as taught by Coffey, and more specifically, the 3D image generation, manipulation and visualization, to the system of Fujita for the advantage of allowing clinicians to better select, size, or manipulate a particular medical device with respect to a particular patient's body as well as allow clinicians to use the visualization as a “dry run” for a complicated procedure and/or as an opportunity to explain the procedure to a patient and/or to train others in performing the procedure (paragraph [0011] of Coffey).
As to Claim 2, Fujita and Coffey disclose the endoscope apparatus according to Claim 1, as discussed above.
Fujita further discloses wherein the progress information (e.g., markings 646, paragraph [0097]) includes information showing a ratio of volume of an observed area to volume of a prespecified area of the subject (e.g., paragraph [00105], “when the operator of the soft endoscope device that is the inserting tool 3 controls the control section 66, it is possible to securely display and output the only calculation results that are required for the operator (the current position, the observed position, an affected position, a position required to be extracted, etc.).”  Since the markings are able to be visualized and counted, the ratio of what areas have been observed and what areas have been only partially observed and what areas are unobserved are easily tabulated and understood, and the prespecified area of the subject can be interpreted as the entirety of an organ, for example. Examiner also notes Applicant acknowledges at paragraph [0003] of their disclosure “presenting an unobserved area to a surgeon on the generated three-dimensional model image is known.” Examiner notes paragraphs [0005] and [0006] acknowledge it is known to mark the observation status of a target area with visual markers and “using such endoscopic observation support techniques, it is possible to visually determine approximate positions of and an approximate number of unobserved areas, which is useful for preventing oversight.).
As to Claim 3, Fujita and Coffey disclose the endoscope apparatus according to Claim 1, as discussed above.
Fujita further discloses a position/orientation detection sensor configured to detect position information and orientation information when the endoscope acquires the image (e.g., 5, Fig. 4, paragraph [0057], [0067], [0068]), 
wherein the processor is configured to generate the three-dimensional model data while the processor causes a position relationship among endoscopic images of a plurality of frames acquired by the endoscope to be adjusted based on the position information and the orientation information about each frame since (e.g., paragraph [0072] – [0074]).
As to Claim 4, Fujita and Coffey disclose the endoscope apparatus according to Claim 1, as discussed above.
Fujita further discloses wherein the subject includes a plurality of partial areas, and wherein the progress information includes information showing a ratio of a number of observed partial areas to a total number of partial areas that the subject includes (e.g., paragraph [0098], and paragraph [00105], “when the operator of the soft endoscope device that is the inserting tool 3 controls the control section 66, it is possible to securely display and output the only calculation results that are required for the operator (the current position, the observed position, an affected position, a position required to be extracted, etc.).”  Since the markings are able to be visualized and counted, the ratio of what areas have been observed and what areas have been only partially observed and what areas are unobserved are easily tabulated and understood. Examiner also notes Applicant acknowledges at paragraph [0003] of their disclosure “presenting an unobserved area to a surgeon on the generated three-dimensional model image is known.” Examiner notes paragraphs [0005] and [0006] acknowledge it is known to mark the observation status of a target area with visual markers and “using such endoscopic observation support techniques, it is possible to visually determine approximate positions of and an approximate number of unobserved areas, which is useful for preventing oversight.).
As to Claim 7, Fujita and Coffey disclose the endoscope apparatus according to Claim 1, as discussed above.
Fujita further discloses wherein the progress information further includes information showing a number of already marked targets relative to a number of targets to be marked (e.g., paragraph [0098] and paragraph [00105], “when the operator of the soft endoscope device that is the inserting tool 3 controls the control section 66, it is possible to securely display and output the only calculation results that are required for the operator (the current position, the observed position, an affected position, a position required to be extracted, etc.).”  Since the markings are able to be visualized and counted, the ratio of what areas have been observed and what areas have been only partially observed and what areas are unobserved are easily tabulated and understood. Examiner also notes Applicant acknowledges at paragraph [0003] of their disclosure “presenting an unobserved area to a surgeon on the generated three-dimensional model image is known.” Examiner notes paragraphs [0005] and [0006] acknowledge it is known to mark the observation status of a target area with visual markers and “using such endoscopic observation support techniques, it is possible to visually determine approximate positions of and an approximate number of unobserved areas, which is useful for preventing oversight.).
As to Claim 8, Fujita and Coffey disclose the endoscope apparatus according to Claim 1, as discussed above.
Fujita further discloses wherein the processor is configured to generate the three-dimensional model image where the observed area and the unobserved area are distinguishable from each other (e.g., paragraph [0104] and [0118]. Examiner also notes Applicant acknowledges at paragraph [0003] “presenting an unobserved area to a surgeon on the generated three-dimensional model image is known.”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA M FRANKERT whose telephone number is (408)918-7624. The examiner can normally be reached Monday - Friday 11am - 3pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.F./Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795